PER CURIAM.
This is an appeal from an order granting a new trial after a jury verdict for plaintiffs.
The lower court stated in his order granting a new trial that, under all the circumstances in the case, certain matters were brought to the attention of the jury by counsel on both sides, that without criticism of the conduct of either of the parties to the action, he considered the case was not fairly and properly tried, that he was of the opinion that the verdict was clearly excessive for the damages accruing to the plaintiffs, and that he was therefore of the opinion that a new trial should be granted.
The presumption on appeal is that the lower court acted properly in granting a new trial. See Louisville & N. R. Co. v. Wade, 1905, 49 Fla. 179, 38 So. 49; Tampa Electric Co. v. Ferguson, 1928, 96 Fla. 375, 118 So. 211.
The action of a trial court in granting a new trial will not be reversed unless some settled principle of law has been violated or plain abuse of discretion is shown. Carney v. Stringfellow, 1917, 73 Fla. 700, 74 So. 866.
We do not find from the record in this case that the lower court abused his discretion. We, therefore, affirm the order granting a new trial.
Affirmed.
KANNER, C. J., ALLEN, J., and SMITH, FRANK A., Associate Judge, concur.